Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 07/08/2022 has been entered. Claims 1, 4, 6-9, 12, 14-17, and 20-23 remain pending in the application. Applicant’s amendments to the Specification have overcome each and every objection previously set forth in the Non-Final Office Action mailed 05/27/2022.
Response to Arguments
Applicant's arguments filed 07/08/2022 have been fully considered but they are not persuasive. 
With respect to Saeki, (See “Part 1 - Independent Claims 1, 9, and 17 are Allowable ” on pages 13-14 of Applicant’s Remarks) Applicant argues that Saeki discloses that the translation device is in a recording mode for recording speaker's speech when the device is in position (d) and that the translation device is in a display mode for displaying the translated text to listener when the device is in position (e). To the extent such positional change of the device is disclosed in Saeki, Saeki does not teach or suggest "wherein the mapping relationship includes a first tilt direction range corresponding to the first input language spoken by the first speaker and a second tilt direction range corresponding to the second input language spoken by the second speaker ... switching an input language of the device from the first input language to the second input language in response to determining the tilt direction falls within the second tilt direction range," recited in Applicant's claim 1. Applicant further argues independent claims 9 and 17 are submitted to be patentable for at least the reasons set forth in relation to claim 1 and all dependent claims are submitted to be patentable due to their respective dependencies from independent claims 1, 9, and 17, and further due to the additional feature(s) they recite.
Examiner respectfully disagrees. Paragraphs [0070-0079] of Saeki details the process in which the translation device detects the presentation direction of the device during operation. In particular, the last 6 lines of [0070] details that there is a range the angle of the device can assume when facing the first speaker. Similarly, the last 4 lines of [0079] describe a range that the angle can assume towards the second speaker. Paragraph [0083] lines 1-9 state that the language of the speech input is alternating during the operation, and that the determination of the language is made from the attitude of the device. Paragraph [0035] further details that the language for translation processing is indicated by language information correlated to attitude of the device, i.e. that there is a mapping relationship between the languages of the people in the conversation and the tilt direction ranges of the device. Thus, Saeki can be considered to disclose that the first tilt direction range corresponds to the first input language spoken by the first speaker and a second tilt direction range corresponds to the second input language spoken by the second speaker ... switching an input language of the device from the first input language to the second input language is in response to determining the tilt direction falls within the second tilt direction range. The rejection of claim 1 as being anticipated by Saeki is maintained. Similarly to claim 1, the rejection of independent claims 9 and 17 and all dependent claims due to their respective dependencies from independent claims 1, 9, and 17 as anticipated by Saeki is maintained.
With respect to claims 6 and 14, (See “Part 2- Claims 6 and 14 are Independently Allowable” on pages 13-14 of Applicant’s Remarks) Applicant argues that claims 6 and 14 further recite "receiving a user configuration command prior to receiving an input in the second input language from the second speaker; and establishing the mapping relationship according to the user configuration command," with emphasis added." The cited art fails to teach or suggest the feature(s) recited in claims 6 and 14.
Examiner respectfully disagrees. Paragraphs [0085-0087] of Saeki detail the process for the user to configure the settings of the device for translation, such as setting the languages for use. In particular, paragraph [0087] details that the first language can be a “prescribed value.” By its broadest reasonable interpretation, this can be considered to mean that the language was configured by user command prior to use during a conversation. Paragraph [0085] lines 1-4 specify that the settings configure the languages used by the people in the conversation by setting “first language” and “second language,” which paragraph [0083] lines 1-7 teach are used with the attitude of the device to determine the language of the speaker for translation processing, indicating that these settings map language configuration to tilt direction ranges. Therefore, given the broadest reasonable interpretation, Saeki does describe receiving a user configuration command prior to receiving an input in the second input language from the second speaker; and establishing the mapping relationship according to the user configuration command. The rejection of claims 6 and 14 as being anticipated by Saeki is maintained.
Further, Applicant’s amendments to the claims alter the scope of the invention. Claims 1, 9, and 17 now include the limitation “tilt direction range.” Claims 6 and 14 now include the limitation ”receiving a user configuration command prior to receiving an input in the second input language.” Claim 21 includes the limitations “a third speaker,” “a third input language different than the second input language,” “a third tilt direction range corresponding to the third input language,” and “switching the input language of the device from the second input language to the third input language.” Claim 22 includes the limitation “a second command of establishing a correlation respectively between two pre-set tilt direction ranges and two pre-set languages.” Claim 23 includes the limitation “saving the correlation established via the first command and saving the correlation established via the second command” which has not been previously considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6, 9, 12, 14, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saeki et al, (Doc. ID US 20180217985 A1), hereinafter Saeki.

Regarding claim 1, Saeki teaches an information switching method (Spec. page 2, [0023], lines 1-4) on an exchange between a first speaker speaking in a first input language and a second speaker speaking in a second input language different than the first input language (Spec. page 2, [0024]), the method comprising: 
obtaining tilting information after a tilt direction of a device changes (Spec. page 2, [0025]; the device detects a change in the attitude of the translation device, i.e. the tilt direction of a device changes, and determines the deice has neared a preset direction, i.e. obtains tilting information of the device); 
searching in a mapping relationship a pre-set tilt direction range corresponding to the tilting information, wherein the mapping relationship includes a first tilt direction range corresponding to the first input language spoken by the first speaker and a second tilt direction range corresponding to the second input language spoken by the second speaker(Spec. page 2, [0025]; the device determines that the presentation direction of the device display has neared a direction set beforehand as a direction towards a second user, i.e. a preset tilt direction, by a predetermined angle, i.e. tilting information. There are at least two preset tilt directions [0027], therefore the device is considered to search the two direction options in order to determine a match. Spec. page 3, [0035]; language information is correlated with the attitude, i.e. the information corresponds to the matched pre-set tilt direction and there is a mapping relationship between the direction range and tilting information. Spec. page 4, [0054], lines 1-6; the language information is pre-set. Paragraphs [0070-0079] of Saeki details the process in which the translation device detects the presentation direction of the device during operation. In particular, the last 6 lines of [0070] details that there is a range the angle of the device can assume when facing the first speaker. Similarly, the last 4 lines of [0079] describe a range that the angle can assume towards the second speaker. Paragraph [0083] lines 1-9 state that the language of the speech input is alternating during the operation, and that the determination of the language is made from the attitude of the device. Thus, Saeki can be considered to disclose that the first tilt direction range corresponds to the first input language spoken by the first speaker and a second tilt direction range corresponds to the second input language spoken by the second speaker); and 
switching an input language of the device from the first input language to the second input language in response to determining the tilt direction falls within the second tilt direction range (Spec. page 6, [0083], lines 1-9; the device switches the input language from the first input language to the second input language in response to determining the attitude of the translation device, i.e. the tilt direction. As detailed above, the last 4 lines of [0079] describe a range that the angle can assume towards the second speaker).

Regarding claim 4, Saeki further teaches further comprising: 
collecting voice data in the second input language from the second speaker (Spec. page 6, [0083], lines 1-3; the two people in conversation with the device alternately speak and input language to the device also alternates, therefore the device collects voice data in the second input language from the second speaker); 
performing a voice recognition process on the voice data, to extract text information from the voice data (Spec. page 6, [0083], lines 9-12; the device performs speech recognition on the voice data. Spec. page 4, [0054], lines 1-6; the result of speech recognition performed on input audio data is text); and 
translating the text information (Spec. page 6, [0083], lines 12-14; the device performs translation on the text from the voice data).

Regarding claim 6, Saeki teaches the method of claim 1, further comprising generating the mapping relationship, including: 
receiving a user configuration command prior to receiving an input in the second input language from the second speaker (Paragraphs [0085-0087] of Saeki detail the process for the user to configure the settings of the device for translation, such as setting the languages for use. In particular, paragraph [0087] details that the first language can be a “prescribed value.” By its broadest reasonable interpretation, this can be considered to mean that the language was configured by user command prior to use during a conversation); and 
establishing the mapping relationship according to the user configuration command (Spec. page 6, [0083], lines 1-9; “first language” and “second language” correlate to the language information mapped to each of the preset tilt directions. Spec. page 7, [0085]; the user changes the “first language” and “second language” to map different languages, i.e. pre-set information, to the preset tilt directions, i.e. establishes the mapping relationship according to the user configuration command).

Regarding claim 9, the claim is directed to an electronic device comprising a memory and one or more programs stored in the memory, wherein instructions contained in the one or more programs are executed by one or more processors to perform the claimed functions of claim 1. Saeki teaches an electronic device comprising a memory and one or more programs stored in the memory, wherein instructions contained in the one or more programs are executed by one or more processors (Spec. page 10, [0139]) to perform the functions described above with respect to claim 1. Therefore claim 9 is rejected under the same grounds.

Regarding claim 12, the claim is directed to the electronic device of claim 9 corresponding to the claimed method of claim 4 and is rejected under the same grounds.

Regarding claim 14, the claim is directed to the electronic device of claim 9 corresponding to the claimed method of claim 6 and is rejected under the same grounds.

Regarding claim 17, the claim is directed to a non-transitory computer readable storage medium storing computer instructions that, when being executed by a processor of an electronic device, cause the processor to perform the claimed functions of claim 1. Saeki teaches a non-transitory computer readable storage medium storing computer instructions that, when being executed by a processor of an electronic device, cause the processor to perform the functions described above with respect to claim 1 (Spec. page 10, [0139]). Therefore claim 17 is rejected under the same grounds.

Regarding claim 20, the claim is directed to the storage medium of claim 17 corresponding to the claimed method of claim 4 and is rejected under the same grounds.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 8, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Saeki in view of Cuthbert et al, (Doc. ID US 9355094 B2), hereinafter Cuthbert.

Regarding claim 7, Saeki teaches all of the claimed elements of claim 6 as detailed above, however Saeki does not disclose wherein the method further comprises updating the mapping relationship, according to geographic location information.
Cuthbert teaches a system for switching between a first mode and a second mode on a client device based on the detected delimiter motion of the client device, without requiring physical interaction for the switching from the second user. The first mode corresponds to speech from a first user in a first language, while the second mode corresponds to second language of a second user, and the device performs speech recognition on the speech to switch the input from the first language to the second language (Spec. Col. 1, lines 46-61). Cuthbert further teaches that the languages may be set based on a determination of the language spoken at a determined geographical location of the client device (Spec. Col. 3, lines 36-39). 
Adapting Saeki to incorporate the teachings of Cuthbert discloses the method of claim 6, further comprising: updating the mapping relationship according to geographic location information (Cuthbert, Spec. Col. 3, lines 36-39; the device determines its current geographical location to determine the language spoken at that geographic location, i.e. information matching the geographic location information. The method of configuration control of Saeki as detailed in claim 6 above is now adapted to update the language mapping using the location based approach detailed in Cuthbert in which the translation app sets a default second language based on the information matching the geographic location information Spec. Col. 3, lines 36-39).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Saeki by incorporating the teachings of Cuthbert. Both disclosures are directed to a translation device which translates spoken input from one language to a second language based on the motion of a user’s device. Saeki provides for the user to change the mapping of the language to the tilt directions by manual input (Spec. page 7, [0085], lines 6-9), however Saeki recognizes that manual input operations impede smooth conversation (Spec. page 1, [0003], lines 4-7). Cuthbert remedies this by providing a method by which the languages may be set without requiring user input. Therefore, it would have been obvious to combine the features of both disclosures to allow for a natural flow of conversation and improved user experience. 

Regarding claim 8, Saeki teaches all of the claimed elements of claim 1 as detailed above, however Saeki does not disclose wherein the method further comprises performing a reminder operation, the reminder operation including at least one of vibration or a visual indicator.
Cuthbert teaches a system for switching between a first mode and a second mode on a client device based on the detected delimiter motion of the client device, without requiring physical interaction for the switching from the second user. The first mode corresponds to speech from a first user in a first language, while the second mode corresponds to second language of a second user, and the device performs speech recognition on the speech to switch the input from the first language to the second language (Spec. Col. 1, lines 46-61). Cuthbert further teaches the use of a visual indicator, the caption “listening,” to indicate the device is waiting for speech input from the user (Spec. Col. 3, lines 59-63).
Adapting Saeki to incorporate the teachings of Cuthbert discloses the method of claim 1, further comprising: 
performing a reminder operation, the reminder operation including at least one of vibration or a visual indicator (the translation device of Saeki, now adapted to use the visual indicator of Cuthbert on the display to serve as a reminder to the user that the device is in listening mode Spec. Col. 3, lines 59-63).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Saeki by incorporating the teachings of Cuthbert. Both disclosures are directed to a translation device which translates spoken input from one language to a second language based on the motion of a user’s device. Given the overlap, in particular the recording of user’s speech, incorporation of the features of Cuthbert into Saeki would have been predictable to one of ordinary skill in the art at the time of filing. As the state of the device taught by Saeki will not transition until the device reaches a certain degree of difference in angle from the presentation direction (Spec. page 7, [0094]), the incorporation of the visual indicator as taught by Cuthbert would cue the user that the device was in the correct position to begin the translation process. 

Regarding claim 15, the claim is directed to the electronic device of claim 9 corresponding to the claimed method of claim 7 and is rejected under the same grounds.

Regarding claim 16, the claim is directed to the electronic device of claim 9 corresponding to the claimed method of claim 8 and is rejected under the same grounds.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Saeki in view of Kwon (Pub. No. US 2015/0370786 A1).
Regarding claim 21, Saeki teaches all of the claimed elements of claim 1 as detailed above, however Saeki does not disclose wherein a third speaker joins the exchange and speaks a third input language different than the second input language, the mapping relationship further includes a third tilt direction range corresponding to the third input language, and the method further comprises: 
obtaining a second tilt direction of the device after the second speaker speaks; 
determining the second tilt direction falls within the third tilt direction range corresponding to the third input language according to the mapping relationship; and 
switching the input language of the device from the second input language to the third input language.
Kwon (Pub. No. US 2015/0370786 A1) teaches a translation method using a portable device comprising detecting an inclination of the device, setting an input language based on a direction of the inclination of the portable device, translating a user input received via a user input receiver into an output language, and outputting a result of translating the user input into the output language to an output unit (Spec. page 1, [0014]). Kwon further teaches the use of the device to translate between three or more languages (Spec. page 1, [0005]). 
	Adapting Saeki to incorporate the teachings of Kwon discloses the method of claim 1, wherein a third speaker joins the exchange and speaks a third input language different than the second input language (the method for translating between two speakers as taught by Saeki on page 2 [0024], now adapted for use with three speakers and a third language as taught by Kwon on page 1 [0005]), the mapping relationship further includes a third tilt direction range corresponding to the third input language (Kwon: Spec. page 5, [0109]; there is a third tilt direction 831 shown in Fig. 8 to correspond to a third region 830 and a third language. Kwon: Spec. page 3, [0062]; there is a predetermined error range for the inclination of the device to begin translation), and the method further comprises: 
obtaining a second tilt direction of the device after the second speaker speaks (the method of Saeki for obtaining a tilt direction after a speaker speaks as detailed above with respect to claim 1, now adapted to the three speakers of Kwon such that the tilt direction is a second tilt direction obtained after the second speaker speaks); 
determining the second tilt direction falls within the third tilt direction range corresponding to the third input language according to the mapping relationship (the method according to Saeki above with respect to claim 1 for determining that the tilt direction falls within a tilt direction range corresponding to an input language according to a mapping relationship, now adapted to the three speakers of Kwon such that the tilt direction range is the third tilt direction range corresponding to the third input language); and 
switching the input language of the device from the second input language to the third input language (the method for translation including switching the input language of the device as taught by Saeki with respect to claim 1 above, now adapted to the three speakers and three languages of Kwon such that the device switches the input language of the device from the second input language to the third input language).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Saeki by incorporating the teachings of Kwon. Kwon is considered to be analogous to Saeki as both are directed to translation devices which use the inclination of the display to determine the input language of the speaker and the translation of the input. While Saeki does not explicitly teach the use of the device to translate between three speakers with three different languages, Saeki does teach that the device does not need to be used only between two people (Spec. page 10, [0125]). Additionally, Fig. 3 shows multiple directions the device may be tilted around multiple axes, which do not all correspond to the two people depicted in the figure. Kwon also recognizes the need for a method to facilitate translation between a number of languages other than two, and provides for this need with a method that can translate between three or more languages in addition to 2 languages (Spec. page 1, [0005]). Therefore, it would have been obvious to combine the features of both disclosures to solve the problem of translating between three speakers with three languages. 

Regarding claim 22, Saeki teaches all of the claimed elements of claim 6 as detailed above, however Saeki does not disclose wherein the user configuration command as received includes a first command of establishing a correlation between a pre-set tilt direction range and a pre-set language and includes a second command of establishing a correlation respectively between two pre-set tilt direction ranges and two pre-set languages.
Kwon (Pub. No. US 2015/0370786 A1) teaches a translation method using a portable device comprising detecting an inclination of the device, setting an input language based on a direction of the inclination of the portable device, translating a user input received via a user input receiver into an output language, and outputting a result of translating the user input into the output language to an output unit (Spec. page 1, [0014]). Kwon further teaches the use of the device to translate between three or more languages (Spec. page 1, [0005]). 
Adapting Saeki to incorporate the teachings of Kwon discloses the method of claim 6, wherein the user configuration command as received includes a first command of establishing a correlation between a pre-set tilt direction range and a pre-set language (as taught above by Saeki with respect to claim 6) and includes a second command of establishing a correlation respectively between two pre-set tilt direction ranges and two pre-set languages (the method of Saeki for using a user command to establish a correlation between a pre-set tilt direction range and a pre-set language now adapted to be used with two additional pre-set tilt direction ranges and two additional pre-set languages to account for the third tilt direction and third language as taught by Kwon).

Regarding claim 23, the combination of Saeki and Kwon further teaches the method according to claim 22, further comprising: saving the correlation established via the first command and saving the correlation established via the second command (the saving of command-tilt direction correlation settings as shown by Saeki in Fig. 2A and on page 6 [0083] lines 3-9, now adapted to save the first command and the second command correlating to the third tilt direction and third language as taught by Kwon).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li et al. (Doc ID US 8228292 B1) teaches systems and techniques for mode switching using motion-based inputs to a computing device, including a flipping motion and tilting of the device (Spec. Col. 1 lines 44-55).
Adler et al. (Doc. ID US 20050212751 A1) teaches a motion controlled handheld device for which different gestures are mapped to different predefined commands (Spec. page 1, [0004]).
Lee et al. (Doc. ID EP 3007059 A1) teaches a watch-type mobile terminal which translates audio input from one language to another based on a gesture (Spec. page 2, Col. 2, [0011]).
Zhang et al. (Doc. ID CN 107315740 A) teaches a real-time translation device which accepts voice input, performs voice recognition to identify the language of the input, and, based on inclination of the device, translates the input to a second language and outputs the translated information as speech in the second language.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARKER L MAYFIELD whose telephone number is (571)272-4745. The examiner can normally be reached Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARKER L MAYFIELD/
Examiner
Art Unit 2655



/ANDREW C FLANDERS/Supervisory Patent Examiner, Art Unit 2655